Citation Nr: 0510607	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from March 1961 to June 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating decision which granted 
service connection for PTSD and assigned a 10 percent rating, 
effective August 31, 1999.  By November 2000 rating decision 
the RO granted a 30 percent rating for PTSD, effective August 
31, 1999.  In November 2001 the veteran testified at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.  

In April 2002 the Board undertook additional development in 
this case, pursuant to regulations in effect at that time.  
In May 2003 and October 2003 the Board remanded this matter 
to the RO for further evidentiary development.  By November 
2004 rating decision, the RO granted a 50 percent rating, 
effective from August 31, 1999.  The veteran has continued 
his appeal for a higher rating.


FINDINGS OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; panic 
attacks; impairment of memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West  2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria pertaining to PTSD provide that a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The rating criteria pertaining to PTSD provide that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record reflects that the veteran has not had any ongoing 
mental health treatment (or medication) for his PTSD, since 
at least 1996.  On the most recent VA examination in March 
2004 the veteran was neatly dressed, appropriate in 
appearance and behavior, verbal, cooperative, alert, oriented 
times four, and did not evidence any psychotic 
symptomatology, thought disorder, or cognitive defect.  His 
mood was mildly depressed and his affect was generally 
appropriate to content.  He complained of specific memory 
problems and concentration difficulties.  The examiner noted 
that as with prior examinations, the overall pattern of 
frequency and severity of PTSD symptoms was relatively 
moderate to mild.  Comparing the current findings with those 
in prior assessments indicated that overall the PTSD 
symptomatology was largely unchanged in frequency and 
severity, with the exception that avoidance behaviors related 
to war and social avoidance behaviors had increased.  There 
was also an increase in emotional numbing and a decrease in 
positive social interactions.  Additionally he showed 
depressive symptoms, consistent with a formal diagnosis of 
recurrent major depressive disorder.  Thus, although the 
veteran's symptoms had worsened somewhat since the prior 
evaluations, there was insufficient evidence to show that 
these increased symptoms warranted the assignment of a 70 
percent rating for his PTSD.  

The Board finds that the objective evidence of record does 
not show PTSD symptoms of such a magnitude to produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as those outlined in 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  In that regard the Board notes that the four medical 
evaluations (in November 1999, September 2000, September 
2002, and March 2004) do not show most of the typical 
symptoms listed in the criteria for a 70 percent rating, nor 
are similar symptoms shown.  See Mauerhan v. Principi, 16 
Vet.App. 436 (2002) (psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  The 
veteran consistently denied suicidal ideation, until the most 
recent examination when he reported occasional suicidal 
ideation, with no intent or plan.  There has been no evidence 
or assertion of obsessional rituals which interfered with 
routine activities.  The veteran reported he works out at a 
private gym two times a week, he maintains his car, does 
minor mechanical and household task somewhat regularly 
throughout the week, and goes to a neighborhood bar on a 
daily basis.  

With regard to his speech, on evaluation his speech was found 
to be generally normal, and there has never been findings 
that his speech is illogical, obscure or irrelevant.  While 
it was noted on one occasion that he has a speech impediment 
which makes it difficult for him to articulate, there is no 
indication this is related to this PTSD.  There has been no 
showing of near continuous panic or depression which affects 
the veteran's ability to function independently, 
appropriately, and effectively.  He reported that in the past 
two years he had experienced episodes of unexplained panic, 
but could not remember a panic attack in the last year.  
Moreover, although the veteran has had an increase in 
depressive symptoms recently, there is not evidence that he 
is unable to function independently, appropriately, and 
effectively.  While his functioning has decreased, he still 
is able to live alone and independently and take care of 
himself.  

With regard to impaired impulse control, the veteran reported 
he was irritable and easily set off, and described incidents 
in which he would get into escalating arguments that threaten 
to break into violence, although typically did not become 
physically abusive.  Thus, there is no indication that he has 
unprovoked irritability with periods of violence.  There has 
been no evidence of spatial disorientation or neglect of 
appearance.  On all examinations the veteran has been alert, 
oriented, neatly groomed, and with adequate hygiene.  He has 
reported difficulty with prior employment due to his PTSD, 
but the record also reflects he quit working due to profound 
medical disabilities.  Finally, he has shown difficulty in 
establishing and maintaining relationships, evidenced by his 
recent break up with his girlfriend and her moving out and 
his report that he rarely sees his granddaughters.  He has 
however, reported having a friend who he socialized with who 
was also a Vietnam veteran and he reported seeing the same 
fellows at a neighborhood bar.  Thus, the evidence as a whole 
demonstrates that the veteran's PTSD does not approximate the 
criteria for a 70 percent rating; rather, his symptoms more 
nearly approximate the criteria for a 50 percent rating.  
38 C.F.R. § 4.7.

With regard to Global Assessment of Functioning (GAF) scores, 
the Board notes that the veteran was assigned a GAF score of 
54 in November 1999, 54 in September 2000, 40 in September 
2002, and 50 in March 2004.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet.App. 240 (1995).  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), GAF scores from 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co-workers).  GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  Thus, the 
veteran's symptoms due to PTSD and depression may be 
characterized as moderate to severe.  The Board notes 
however, that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

The evidence as a whole, including GAF scores and the four VA 
evaluations, demonstrates that the veteran's PTSD is no more 
than 50 percent disabling.  Moreover, in this case involving 
an initial rating on the granting of service connection, the 
evidence shows that PTSD has been no more than 50 percent 
disabling since the effective date of service connection; 
thus higher "staged ratings" are not warranted during any 
time since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).  As the 
preponderance of the evidence is against a higher rating for 
PTSD, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in May 2001 
and January 2004.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran.  VA attempted to obtain 
records from the Social Security Administration, but was 
advised that the veteran's folder had been destroyed.  With 
regard to a VA examination, the Board notes that the veteran 
underwent four VA examinations.  Thus, the Board finds that 
VA has satisfied the duty to assist the veteran in this 
matter.


ORDER

A rating higher than 50 percent for PTSD is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


